Exhibit 32.1 CERTIFICATION In connection with the Quarterly Report of Petroleum Development Corporation (the "Company"”) on Form 10-Q for the period ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report'), the undersigned certify pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Richard W. McCullough May 10, 2010 Richard W. McCullough Chief Executive Officer /s/ Gysle R. Shellum May 10, 2010 Gysle R. Shellum Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Petroleum Development Corporation and will be retained by Petroleum Development Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
